Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the final Office Action for the serial number 15/326,117, SYSTEM FOR HOLDING IN A CONDUIT CABLES OR DUCTS WITH DIFFERENT DIAMETERS, FILED ON 1/13/17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 15, 17-18, 20-22, 25-29, 31-32, 34 and 73-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 2-3, “conduit having walls fixed relative to one another” is indefinite because the applicant elected species XXXXI (figure 21) in the reply filed on 8/21/18 and the drawing does not show the conduit having walls fixed relative to one another.  
Claims 2-6, 15, 17-18, 20-22, 25-29, 31-32, 34 and 73-74 are rejected as depending on rejected claim 1.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 15, 17, 20, 25-27, 29, 31-32 and 73-74 are rejected under 35 U.S.C. 102 (a1) as being anticipated by US Patent # 3,489,440 to Brattberg.
Brattberg teaches a system (figure 5) comprising first (3a) and second (3b) units and the first and second units each comprising a plurality of rubbery (column 3, lines 45-48).  The first and second units comprising sleeves that are oriented parallel to each other.  Each sleeve being integrally formed and having a continuous lumen with a diameter.  The first and second units each has an outer shape that is block-shaped.  The block-shaped outer shape has a constant cross section taken along a direction perpendicular to a direction of each lumen.  The first unit has a sleeve having a lumen with a diameter which differs from a diameter of a lumen of a sleeve of the second unit.  Each lumen is free from annular sealing rings and is configured to faciliatate sliding of sheathed cables through each lumen.  The first and second units are dimensioned such that the first unit and the second unit can form a stack of units where the sleeves of the first unit and the second unit are oriented parallel to each of the other sleeves.  Each unit, the lengths of the sleeves correspond to each other. At least one unit of which the sleeves are all positioned in one layer.  The system includes at least one unit having layers of sleeves.  Each unit has, apart from the height of the one or more layers, dimensions which correspond to the dimensions of any of the other units. The lumens of the sleeves of the first unit have the same diameter.  The block-shaped outer shape comprises a flat surface which extends in a length direction of the sleeves and which 
	
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 18 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Brattberg in view of US Patent Application Publication # 2015/0001351 to Krager et al.
	Brattberg teaches the sleeve but fails to teach the single sleeves is provided with multiple lumens. Krager et al. teaches the sleeve having multiple lumens (38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sprenger’s single sleeve with multiple lumens as taught by Krager et al. to provide additional room for retaining plurality of cables in one sleeve.
	Regarding claim 34, Brattberg teaches the rubber-like material but fails to teach the rubber-like material having a hardness in the range of 68-76 shore A.  Kranger et al. teaches the hardness having the Shore A in between the range of 68-76 (section 0018).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brattberg rubber-like with a hardness of Shore A in between the range of 68-76 as taught by Kranger et al. to provide a compressible property in the sleeve (section 0018 in Kranger et al.’s invention). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Brattberg in view of Japan Publication Patent # 2000355993 to Takahashi.
Brattberg teaches the sleeves but fails to teach the sleeves are made of a thermally expandable rubber-like material.  Takahashi teaches the thermally expandable rubber-like material (3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sprenger et al.’s sleeves with thermally expandable rubber-like material as taught by Takahashi to provide designer’s choice of material for the sleeve. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Brattberg in view of US Patent # 4,888,374 to Takahashi.
. 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Brattberg in view of US Patent # 4,419,535 to O’Hara.
Brattberg teaches the system but fails to teach a sealant.  O’Hara teaches the sealant (43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added sealant to Brattberg’s system as taught by O’Hara to prevent debris from entering elements (24, 26) when securing the system. 
	

Response to Arguments
	The applicant argues Brattberg’s “blocks are compressed in order to make the inlet frame ‘impermeable to liquid and gases.” “To enable this compression, the system of Brattberg includes a multo-part adjustable frame 1a, 1b. The frame includes compression screws 13 that are tightened to move to parts of the frame closer together to compress the blocks.  Accordingly, the frame does not have walls that are fixed relative to one another, as at least one wall must move in order to provide the required compression to the blocks.”  The examiner disagrees with the applicant because Brattberg teaches the fixed walls (1a-1c).  The walls are fixed because they are designed to retain the plurality of blocks therein.  If the walls were not fixed, the walls will collapse after being compressed and the 
	The applicant argues “Brattberg teaches the use of two-part blocks with opposing semi-circular cutouts that receive conductor lines” and “Brattberg does not disclose a sleeve being integrally formed and having a continuous lumen.”  The examiner disagrees with the applicant because figure 5 shows blocks (3a and 3b) are unitary and they don’t show the cutout or separated elements to create block. 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        6/7/21